DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species I (claims 1, 2, 4, 5, 7, 8, 10, 12, 13, 15-20, 22 and 24) in the reply filed on 5/16/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Status
Claims 1, 2, 4, 5, 7, 8, 10, 12, 13, 15-20, 22 and 24 are currently pending. Claims 27, 28 and 30 have been withdrawn; and claims 3, 6, 9, 11, 14, 21, 23, 25, 26, 29 and 31 were previously canceled. No new claims were added.

Claim Objections
Claims 1, 2, 4, 5, 7, 8, 10, 12, 13, 15-20, 22, 24, 27, 28 and 30 are objected to because of the following informalities:
The amendment to the claims filed on 5/16/2022 does not comply with the requirements of 37 CFR 1.121(c) because failure to provide a clean copy of currently pending claims.  Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:
	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		
(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
Appropriate correction is required.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/6/2020 and 5/23/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The International Search Report, included in the 7/20/2020 IDS, conducted by the International Searching Authority (ISA) was considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 12, 13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the fan-out area" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
For examination purposes, "the fan-out area" will be interpreted to reads as "a fan-out area".
In Re claims 13 and 15, they are rejection under 35 U.S.C. 112(b) because of their dependence from claim 12. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 7, 10 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (US 2015/0137102 A1).
Re claim1, Yang discloses in FIGS. 1C and 1D (with references to FIGS. 1A, 1B and 2A) a display panel, comprising:
a first component (A1; ¶ [0052]), a second component (A2; ¶ [0052]), and a bending component (BA1/BA2; ¶ [0052]) connecting the first component (A1) and the second component (A2);
wherein the first component (A1) has a display surface (111C; ¶ [0050]), and the bending component (BA1/BA2) has a via (elongated holes 116C/116C’; ¶¶ [0050] and [0115]-[0116]) passing through the bending component (BA1/BA2) in a direction substantially perpendicular (normal; ¶¶ [0053] and [0114]) to the display surface (111C).

Re claim 2, Yang discloses the display panel of claim 1, wherein the bending component (BA1/BA2) comprises a first bending subcomponent (BA1; ¶ [0052]) connected to the first component (A1) and a second bending subcomponent (BA2; ¶ [0052]) connected to the second component (BA2); and the via (116C/116C’) comprises a first hole (elongated holes 117C/117C’; ¶¶ [0052] and [0115]-[0116]) in the first bending subcomponent (BA1) and a second hole (elongated holes 118C/118C’; ¶¶ [0052] and [0115]-[0116]) in the second bending subcomponent (BA2), and an orthographic projection (shadow) of the first hole (117C/117C’) onto a plane of the display surface (111C) and an orthographic projection (shadow) of the second hole (118C/118C’) onto the plane of the display surface (111C) at least partially coincide or completely coincide (overlapping and in line; ¶ [0053]).
Re claim 4, Yang discloses the display panel of claim 2, wherein the first hole (117C/117C’) communicates (overlapping and in line; ¶¶ [0053] and [0115]) with the second hole (118C/118C’).

Re claim 5, Yang discloses the display panel of claim 1, wherein a number of the via (elongated holes 116C/116C’) is at least 1, and each via (116C/116C’) passes through the bending component (BA1/BA2) in a thickness direction (vertically) of the bending component (BA1/BA2).

Re claim 7, Yang discloses the display panel of claim 1, wherein the via (elongated holes 116C/116C’) extends into (FIG. 1D) the first component (A1) and the second component (A2).

Re claim 10, Yang discloses the display panel of claim 5, wherein the via (elongated holes 116C/116C’) is located at the center (middle) of the bending component (BA1/BA2) in a first direction (left-to-right) parallel to a bending axis (interface line of BA1/BA2 as in FIGS. 1A and 2A) of the bending component (BA1/BA2).
Re claim 19, Yang discloses a display device (computer monitor, TV or personal mobile device; ¶¶ [0003] and [0005]-[0006]), comprising the display panel of claim 1 (see claim 1 above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8, 12, 13, 15 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of KWON et al (US 2018/0081399 A1, hereafter Kwon).
Re claim 8, Yang discloses the display panel of claim 7, wherein the first component (A1) has an edge area (interface of 111C/113C), and a display area (region of 111C) sequentially arranged in a direction (right-to-left) away from the bending component (BA1/BA2), and the via (116C/116’) extends to the display area (region of 111C).
Yang fails to disclose the first component has a fan-out area, and the via (116C/116’) extends to the fan-out area.
However,
Kwon discloses in FIG. 1 a display panel comprising: a first component (A1), the first component has a fan-out area (region of SL left of BX; ¶ [0058]), and a display area (DA; ¶ [0058]) sequentially arranged in a direction (right-to-left) away from a bending component (NA2; ¶ [0058]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the display panel of Yang, where the first component has a fan-out area, as disclosed by Kwon, such that the first component (A1) has a fan-out area, an edge area, and a display area sequentially arranged in a direction away from the bending component, and where the via extends to the fan-out area in order to form signal lines disposed in display area DA, such as gate lines GL, data lines DL, and data voltage lines DVL for displaying an image based on signals received via a main driver, a gate driver, a data driver, and a power source (Kwon; ¶ [0058]).

Re claim 12, Yang discloses the display panel of claim 10, wherein the bending component (BA1/BA2) has a bending portion (BA1 and BA2) symmetrically arranged (¶¶ [0053] and [0114]-[0116]) on both sides (top/bottom) of the via (116C/116C’) in the first direction (left-to-right), and the bending portion (BA1/BA2) is provided with signal lines (113C; ¶ [0050]) extending to the second component (A2).
Yang fails to disclose the signal lines (113C) connected to signal leads in a fan-out area of the first component (A1).
However, Kwon discloses a fan-out area and signal leads as discussed for claim 8 that would be part of the formed signal lines disposed in display area DA, such as gate lines GL, data lines DL, and data voltage lines DVL for displaying images.

Re claim 13, Yang and Kwon disclose the display panel of claim 12, wherein the signal lines (of Kwon) in the bending portion (BA1/BA2 of Yang) comprises a first power signal line (Kwon: DVL; ¶ [0058] and [0062]), a first data signal line (Kwon: DL; ¶ [0058] and [0061]), a second power signal line (Kwon: common power voltage 511/ELVSS; ¶ [0062]) and a second data signal line (Kwon: GL; ¶ [0058] and [0061]) that are arranged insulatedly (electrically isolated) and sequentially (stacked) in a direction away (right-to-left) from the via (116C/116C’ of Yang) as part of the formed signal lines disposed in display area DA, such as gate lines GL, data lines DL, and data voltage lines DVL for displaying images discussed for claim 8.
Re claim 15, Yang and Kwon disclose the display panel of claim 12, further comprising a control chip (Kwon: driver IC; ¶ [0056]), wherein the signal lines (of Yang/Kwon) in the second component (BA2) are connected to the control chip (IC) through a chip-on-film film (Kwon: ¶ [0057]) as part of the formed signal lines disposed in display area DA, such as gate lines GL, data lines DL, and data voltage lines DVL for displaying images discussed for claim 8.

Re claim 24, Yang and Kwon disclose the display panel of claim 19, further comprising at least one selected from the group consisting of: a touch layer (Kwon: TS; ¶ [0048]) and a polarizer (Kwon: POL; ¶ [0048]) located on a side (upper plane) of the first component (A1 of Yang) distal (away) from the second component (A2 of Yang) and stacked in a direction away from (vertically above) the first component (A1); a heat dissipation film on a side of the first component proximal to the second component; or a support assembly between the heat dissipation film and the second component, a first end of the support assembly is connected to the heat dissipation film, and a second end of the support assembly is connected to the second component.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the display panel of Yang to further include a touch layer (Kwon: TS; ¶ [0048]) and a polarizer (Kwon: POL; ¶ [0048]), as disclosed by Kwon, located on a side (upper plane) of the first component (A1 of Yang) to protect the display panel layer from ambient light or at least reduce the effect of ambient light on the display quality of display panel (Kwon; ¶ [0051]) as part of the formed signal lines disposed in display area DA, such as gate lines GL, data lines DL, and data voltage lines DVL for displaying images discussed for claim 8.

Claims 16, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Kim et al (US 2016/0190224 A1, hereafter Kim).
Re claim 16, Yang disclose the display panel of claim 1, wherein the display area (111C) of the first component (A1) comprises a flexible base substrate (110C; ¶ [0050]), and an active layer (as in 232A; ¶ [0065]), a first insulation layer (as in 240A; ¶ [0061]), a first gate layer (as in 233A; ¶ [0064]), an interlayer dielectric layer (as in 250A; ¶ [0061]), a first source-drain layer (as in 234A; ¶ [0064]), a first planarizing layer (as in 250A; ¶ [0069]), a pixel-defining layer (as in 263A; ¶ [0074]), a light-emitting device (as in 261A; ¶ [0061]) and a packaging layer (as in 270A; ¶ [0061]) sequentially arranged (stacked) in a direction away from (vertically above) the flexible base substrate (110C).

Yang fails to disclose the first component (A1) comprises a second gate layer, a second insulation layer, a passivation layer, a second source-drain layer, a second planarizing layer, and a metal conductive layer.
However,
Kim discloses in FIG. 3 a display panel comprising: a second gate layer (310; ¶ [0051]), a second insulation layer (lower portion of multi-layer 16; ¶¶ [0009]; [0048] and [0086]), a passivation layer (upper portion of multi-layer 16; ¶¶ [0009]; [0048] and [0086]), a second source-drain layer (219; ¶ [0048]), a second planarizing layer (of multi-layered 19; ¶ [0066] and [0093]), and a metal conductive layer (117; ¶ [0066]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the display panel of Yang to include a second gate layer, a second insulation layer, a passivation layer, a second source-drain layer, a second planarizing layer, and a metal conductive layer, as disclosed by Kim, to be sequentially arranged in a direction away from the flexible base substrate (110C) to facilitate thicker, less resistive signal lines (Kim; ¶ [0067]).

Re claim 17, Yang and Kim disclose the display panel of claim 16, wherein a region of the first component (A1 of Yang) on a side (top plane) of the via (116C/116C’) distal from the second component (A2 of Yang) comprises the flexible base substrate (110C), and the interlayer dielectric layer (see claim 16), the first source-drain layer (see claim 16), the passivation layer (see claim 16), and the packaging layer (see claim 16) sequentially arranged (stacked) in a direction away (vertically above) from the flexible base substrate (110C); a region (area of BA1/BA2), where the first power signal line (see claim 16) is located, in the bending portion (BA1/BA2 interface) of the bending component (BA1/BA2) comprises the flexible base substrate (110C), and a flexible material layer (plastic; ¶¶ [0005] and [0039]), the first source-drain layer (see claim 16), the first planarizing layer (see claim 16), the second source-drain layer (see claim 16), the second planarizing layer (see claim 16), and the pixel-defining layer (see claim 16) sequentially arranged (stacked) in a direction away from (vertically above) the flexible base substrate (110C); a region (area of 112C) of the second component (A2) on a side (top plane) of the via (116C/116C’) distal from the first component (A1) comprises the flexible base substrate (110C), and the interlayer dielectric layer (see claim 16), the passivation layer (see claim 16), the first planarizing layer (see claim 16), the second planarizing layer (see claim 16), and the pixel- defining layer (see claim 16) sequentially arranged (stacked) in a direction away from (vertically above) the flexible base substrate (110C) as part of the thicker, less resistive signal layers discussed for claim 16.

Re 18, Yang discloses he display panel of claim 17, wherein a number of the via (116C/116C’) is 1, and the via passes through the bending component (BA1/BA2) in a thickness direction of the bending component (see claim 5); the via (116C/116C’) extends into the first component (see claim 7), and the via (116C/116C’) extends into the second component (see claim 7); the via (116C/116C’) is located at the center of the bending component (BA1/BA2) in a first direction parallel to the bending axis (interface of BA1/BA2) of the bending component (see claim 10).

Claims 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of KWAK et al (US 2016/0299527 A1, hereafter Kwak).
Re claim 20, Yang discloses the display device of claim 19.
But, fails to disclose further comprising: a support structure, a cover plate located on a side of the first component distal from the second component, and a bottom plate located on a side of the second component distal from the first component;
wherein a first end of the support structure is connected to the cover plate, a second end of the support structure is connected to the bottom plate, wherein, an orthographic projection of the support structure onto the cover plate and an orthographic projection of the via onto the cover plate has an overlapping area; or
the orthographic projection of the support structure onto the cover plate is within the orthographic projection of the via onto the cover plate; or
the support structure is located on a side of the bending component distal from the first component and the second component.

However,
Kwak discloses in FIG. 6 (with references to FIG. 2) a display panel comprising: a support structure (250; ¶ [0086]), a cover plate (210; ¶ [0086]) located on a side (top plane) of a first component (upper curved portion of 230; ¶ [0046]) distal from a second component (lower curved portion of 230; ¶ [0046]), and a bottom plate (610; ¶ [0086]) located on a side (lower sidewall) of the second component (lower curved portion of 230) distal from the first component (upper curved portion of 230);
wherein a first (upper) end of the support structure (250) is connected to (touches) the cover plate (210), a second (lower) end of the support structure (250) is connected to (touches) the bottom plate (610).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the display panel of Yang to include a support structure, a cover plate located on a side of the first component distal from the second component, and a bottom plate located on a side of the second component distal from the first component, wherein a first end of the support structure is connected to the cover plate, a second end of the support structure is connected to the bottom plate, as disclosed by Kwak, wherein, an orthographic projection (shadow) of the support structure onto the cover plate and an orthographic projection of the via (116C/116C’) onto the cover plate has an overlapping area to produce display panels with expanded viewing screen area (Kwak; ¶¶ [0007]-[0008]).

Re claim 22, Yang and Kwak disclose the display device of claim 20, wherein a preparation material of the support structure (250 of Kwak) comprises one of plastic and metal materials (¶ [0072]), and/or, the preparation material of the cover plate (210 of Kwak) comprises one of an organic resin material (PC or PMMA; ¶ [0072]) and an inorganic flexible material as part of the increased viewing area displays discussed for claim 20.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765. The examiner can normally be reached M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC W. JONES/
Examiner
Art Unit 2892



/THAO X LE/Supervisory Patent Examiner, Art Unit 2892